Per. Curiam.

William Nelson, the plaintiff below, brought this action of troyer, for a heifer which had been the subject of another action of trover, brought by the present defendant against him before a justice of the peace, in which there was a recovery againsthim forfour dollars, the value of the heifer. If that was a valid judgment, the property was transferred to the present plaintiff, and whether it was valid was the question on the trial in the court below. It ivas objected, that the judgment was invalid, because the justice gave judgment in an action of trover, where the pro*14perty in dispute was of less value than 10 dollars, on the award of certain persons to 'whom the suit was referred by consent of the parties. The counsel for the defendant, contends that the act of 23d March, 1814, gives no power in such case, to enter a judgment on the report of referees. We give no opinion on the regularity oí thejudgment, but inasmuch as the justice, had jurisdiction of the case, we are of opinion that the judgment was not void. It might have been appealed from and removed by certio-rari to the Court of Common Pleas. But being acquiesced in, by both parties, it is between those parties a valid judgment. That being the case, the .property of'the heifer was transferred to the present plaintiff, who having proved a demand and refusal, was entitled to a verdict. We are .of opinion, therefore, that thejudgment should be affirmed.